


Exhibit 10.34

 

 

FIRST AMENDED AND RESTATED GUARANTY AGREEMENT

 

THIS FIRST AMENDED AND RESTATED GUARANTY AGREEMENT (as amended, modified,
waived, supplemented, extended, restated or replaced from time to time, this
“Guaranty”), is made as of the 28th day of October, 2009, by NORTHSTAR REALTY
FINANCE CORP., a Maryland corporation (together with its successors and
permitted assigns, “Northstar Corp”), as a guarantor, NORTHSTAR REALTY FINANCE
L.P., a Delaware limited partnership (together with its successors and permitted
assigns, “Northstar LP”, as a guarantor, and, together with NorthStar Corp, the
“Guarantor”), for the benefit of the several banks and other financial
institutions as are, or may from time to time become parties to the Credit
Agreement (as defined below) (each, together with its successors and assigns, a
“Lender” and, collectively, the “Lenders”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders hereunder (in such capacity, together with its successors and assigns,
the “Administrative Agent”).  Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Credit Agreement (defined
below).

 

RECITALS:

 

WHEREAS, pursuant to that certain First Amended and Restated Credit Agreement,
dated as of October 28, 2009 (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, the “Credit
Agreement”), by and among NRFC WA Holdings, LLC, a Delaware limited liability
company (together with its successors and permitted assigns, “Holdings”), as a
borrower, NRFC WA Holdings II, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Holdings II”), as a
borrower, NRFC WA Holdings VII, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Holdings VII”), as a
borrower, NRFC WA HOLDINGS X, LLC, a Delaware limited liability company
(together with it successors and assigns, “Holdings X”), as a borrower, NRFC WA
Holdings XII, LLC, a Delaware limited liability company, as a guarantor
(together with it successors and assigns, “Holdings XII”, and, together with
Holdings, Holdings II, Holdings VII, Holdings X and any other Person that
becomes a borrower under this Agreement and the Credit Documents, each
individually and collectively referred to herein as a “Borrower” and
collectively referred to herein as the “Borrowers”), the Guarantor, as the
guarantors, the Lenders and the Administrative Agent, the Borrowers and the
Lenders have agreed that the Lenders may make or continue certain loans to the
Borrowers subject to the terms and conditions of the Credit Agreement;

 

WHEREAS, the Guarantors and the Administrative Agent entered into that certain
Limited Guaranty Agreement, dated as of November 6, 2007 (as amended, modified,
restated, replaced, waived, substituted, supplemented or extended prior to the
date hereof, the “Original Guaranty”), for the benefit of the Lenders;

 

WHEREAS, this Guaranty shall constitute an amendment and restatement of the
Original Guaranty;

 

WHEREAS, the Borrowers are indirect wholly-owned Subsidiaries of the Guarantor;

 

WHEREAS, the Guarantor will benefit directly or indirectly from the transactions
contemplated under the Credit Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Administrative Agent and the Lenders are unwilling to enter into
the Credit Agreement or the transactions contemplated thereby without the
benefit of this Guaranty.

 

NOW, THEREFORE, based upon the foregoing Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Guarantor, intending to be legally bound, hereby agrees as follows:

 

1.                                      Guaranty of Payment and Performance.

 

The Guarantor hereby absolutely, primarily, unconditionally and irrevocably
guarantees, as primary obligor and as guarantor of payment and performance and
not merely as surety or guarantor of collection, to the Administrative Agent and
the Lenders subject to the terms of this Section 1 (i) the payment, when due, by
maturity, acceleration or otherwise, of the Guarantee Indebtedness, and (ii) the
full and timely performance of, and compliance with, each and every duty,
agreement, undertaking, indemnity and obligation of the Borrowers under the
Credit Documents strictly in accordance with the terms thereof (collectively,
the “Guarantor Obligations” and, together with the Guarantee Indebtedness, the
“Guarantee Liabilities”), in each case, however and whenever accrued, created,
arising or evidenced, whether direct or indirect, primary or secondary, absolute
or contingent, joint or several and whether now or hereafter existing or due or
to become due.  For the purposes hereof, the term “Guarantee Indebtedness” means
any and all Indebtedness of the Borrowers under the Credit Documents to the
Administrative Agent and the Lenders under the Credit Documents in connection
with the Credit Documents and all other Obligations outstanding, in each case
howsoever evidenced, whether existing prior to the Restatement Date, now or
arising hereafter, as such Guarantee Liabilities may be amended, modified,
extended, renewed or replaced from time to time.  For the avoidance of doubt,
the Guarantor’s liability for the Guarantee Liabilities is for the full amount
thereof and such Guarantee Liabilities are no longer limited to a fixed dollar
amount.  Notwithstanding any provision to the contrary contained herein or in
any of the other Credit Documents, the obligations of the Guarantor (if more
than one) hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
Requirement of Law of any state.

 

2.                                      Release of Collateral, Parties Liable,
etc.

 

The Guarantor agrees that (a) any or all of the Collateral, the Pledged
Collateral and other collateral, security and Property now or hereafter held for
the Guaranty or the Guarantee Liabilities may be exchanged, released,
terminated, modified, sold, assigned, participated, pledged, compromised,
surrendered or otherwise transferred or disposed of from time to time;
(b) except as expressly set forth in the Credit Documents, the Administrative
Agent and the Lenders shall have no obligation to protect, perfect, secure or
insure any Collateral, the Pledged Collateral or any collateral, security,
Property, Liens, interests or encumbrances now or hereafter held for the
Guaranty or the Guarantee Liabilities or the Properties subject thereto; (c) the
time, place, manner or terms of payment of the Guarantee Liabilities may be
changed or extended, in whole or in part, to a time certain or otherwise, and
may be renewed or accelerated, in whole or in part; (d) the Borrowers, the
Pledgor, the other Credit Parties and other Persons may be granted indulgences
generally; (e) any of the provisions of the Credit Agreement and the other
Credit Documents and the Guarantee Liabilities may be modified, amended, waived,
supplemented, replaced or restated from time to time; (f) any party liable for
the payment of the Guarantee Liabilities, including, without limitation, other
guarantors, may be granted indulgences or released; and (g) any deposit balance
for the credit of the Borrowers or any other party liable for the payment of the
Guarantee Liabilities, including, without limitation, other guarantors, or
liable upon any security therefor, may be released, in whole or in part, at,
before and/or after the stated, extended or accelerated maturity of the
Guarantee Liabilities, all of the foregoing in clauses (a) through (g) without
notice to or further assent by the Guarantor, who shall remain

 

First Amended and Restated Guaranty Agreement

(Wachovia and NorthStar)

 

2

--------------------------------------------------------------------------------


 

bound thereon, notwithstanding any such exchange, compromise, surrender,
extension, renewal, acceleration, modification, indulgence, release or other
act.

 

3.                                      Waiver of Rights.

 

The Guarantor expressly waives:  (a) notice of acceptance of this Guaranty by
the Administrative Agent or the Lenders and of all extensions of credit, loans
or advances to or purchases from the Borrowers by the Administrative Agent or
the Lenders; (b) presentment and demand for payment of any of the Guarantee
Liabilities; (c) protest and notice of dishonor or of default to the Guarantor
or to any other party with respect to the Guarantee Liabilities or with respect
to any collateral, security or Property therefor; (d) notice of the
Administrative Agent or the Lenders obtaining, amending, substituting for,
releasing, waiving, modifying, extending, replacing or restating all or any
portion of the Guarantee Liabilities, the Credit Agreement, any other Credit
Document, other guarantees or any Lien now or hereafter securing the Guarantee
Liabilities or the Guaranty, or the Administrative Agent or the Lenders
subordinating, compromising, discharging, terminating or releasing such Liens;
(e) notice of the execution and delivery by the Borrowers, the Administrative
Agent, the Lenders or any other Person of any other loan, purchase, credit or
security agreement or document or of the Borrowers’ or such other Person’s
execution and delivery of any promissory notes or other documents arising under
or in connection with the Credit Documents or in connection with any purchase of
the Borrowers’ or such other Person’s Property or assets; (f) notice of the
occurrence of any breach by the Borrowers, the Pledgor, any other Credit Party
or any other Person or of any Event of Default; (g) notice of the Administrative
Agent’s or the Lenders’ transfer, disposition, assignment, sale, pledge or
participation of the Guarantee Liabilities, the Collateral, the Pledged
Collateral, the Credit Documents, the Mortgage Loan Documents, or any
collateral, security or Property for the Guaranty or the Guarantee Liabilities
or any portion of the foregoing; (h) notice of the sale or foreclosure (or
posting or advertising for sale or foreclosure) of all or any portion of any
Collateral, the Pledged Collateral or any collateral, security or Property for
the Guaranty or the Guarantee Liabilities; (i) notice of the protest, proof of
non—payment or default by the Borrowers or any other Person; (j) any other
action at any time taken or omitted by the Administrative Agent or the Lenders,
and, generally, all demands and notices of every kind in connection with this
Guaranty, the Credit Documents, the Guarantee Liabilities, the Collateral, the
Pledged Collateral, any collateral, security or Property for the Guaranty or the
Guarantee Liabilities, the Mortgage Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranty or the Guarantee
Liabilities and the obligations hereby guaranteed; (k) all other notices to
which the Guarantor might otherwise be entitled; (l) demand for payment under
this Guaranty; and (m) any right to assert against the Administrative Agent or
the Lenders, as a defense, counterclaim, set—off or cross—claim, any defense
(legal or equitable), set—off, counterclaim or claim of any kind or nature
whatsoever that the Guarantor may now or hereafter have against the
Administrative Agent or the Lenders (other than payment in full of the Guarantee
Liabilities), the Borrowers or any other Person, but such waiver shall not
prevent the Guarantor from asserting against the Administrative Agent or the
Lenders in a separate action, any claim, action, cause of action or demand that
the Guarantor might have, whether or not arising out of this Guaranty.  It shall
not be necessary for the Administrative Agent or the Lenders (and the Guarantor
hereby waives any rights which the Guarantor may have to require the
Administrative Agent or the Lenders), in order to enforce the obligations of the
Guarantor hereunder, to (i) institute suit, enforce its rights or exhaust its
remedies against the Borrowers, the Pledgor, any other Credit Party, others
liable on the Guarantee Liabilities, the Obligors or any other Person, (ii)
enforce the Administrative Agent’s or the Lenders’ rights or exhaust its
remedies under or with respect to the Mortgage Loan Documents and the collateral
and Property secured thereby, the Collateral, the Pledged Collateral or any
collateral, security or Property which shall ever have been given to secure the
Guaranty or the Guarantee Liabilities, (iii) enforce the Administrative Agent’s
or the Lenders’ rights against any other guarantors of the Guarantee
Liabilities, (iv) join the Borrowers, others liable on the Guarantee Liabilities
or any other Person in any action seeking to enforce this Guaranty,

 

3

--------------------------------------------------------------------------------


 

(v) mitigate damages or take any other action to reduce, collect or enforce the
Guarantee Liabilities, or (vii) resort to any other means of obtaining payment
of the Guarantee Liabilities.

 

4.                                      Validity of Guaranty.

 

The validity of this Guaranty, the obligations of the Guarantor hereunder and
the Administrative Agent’s and the Lenders’ rights and remedies for the
enforcement of the foregoing shall in no way be terminated, abated, reduced,
released, modified, changed, discharged, diminished, affected, limited or
impaired in any manner whatsoever by the happening from time to time of any
event or condition of any kind whatsoever, including, without limitation, any of
the following (and the Guarantor hereby waives any common law, equitable,
statutory, constitutional, regulatory or other rights (including rights to
notice) which the Guarantor might have as a result of or in connection with any
of the following):  (a) the assertion or non—assertion by the Administrative
Agent or the Lenders of any of the rights or remedies available to the
Administrative Agent or the Lenders pursuant to the provisions of the Credit
Documents, the Mortgage Loan Documents or pursuant to any Requirement of Law;
(b) the waiver by the Administrative Agent or the Lenders of, or the failure of
the Administrative Agent or the Lenders to enforce, or the lack of diligence by
the Administrative Agent or the Lenders in connection with, the enforcement of
any of its rights or remedies under the Credit Documents, the Mortgage Loan
Documents, the Collateral, the Pledged Collateral or any collateral, security or
Property for the Guaranty or the Guarantee Liabilities; (c) the granting by the
Administrative Agent or the Lenders of (or failure by the Administrative Agent
or the Lenders to grant) any indulgence, forbearance, adjustment, compromise,
consent, approval, waiver or extension of time; (d) the exercise by the
Administrative Agent or the Lenders of or failure to exercise any so—called
self—help remedies; (e) any act, omission or condition that might in any manner
or to any extent vary, alter, increase, extend or continue the risk to the
Guarantor or might otherwise operate as a discharge or release of the Guarantor
under Requirements of Law; (f) any full or partial release or discharge of or
accord and satisfaction with respect to liability for the Guarantee Liabilities,
or any part thereof, of the Borrowers, the Guarantor, the Pledgor, any other
Credit Party, any co—guarantors or any other Person now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Guarantee Liabilities, or
any part thereof; (g) the impairment, modification, change, release, discharge
or limitation of the liability of the Borrowers, the Guarantor, the Pledgor, any
other Credit Party, any Obligor or any Person liable for or obligated on the
Guarantee Liabilities, or any of their estates in bankruptcy, resulting from or
pursuant to the bankruptcy or insolvency of any of the foregoing or the
application of the Insolvency Laws or of or any decision of any court of the
United States or any state thereof; (h) any present or future Requirements of
Law or order of any Governmental Authority (de jure or de facto) purporting to
reduce, amend or otherwise affect the Guarantee Liabilities or to vary any terms
of payment, satisfaction or discharge thereof; (i) the waiver, compromise,
settlement, release, extension, amendment, change, modification, substitution,
replacement, reduction, increase, alteration, rearrangement, renewal or
termination of the terms of the Guarantee Liabilities, the Credit Documents, the
Collateral, the Pledged Collateral, any collateral, security or Property for the
Guaranty or the Guarantee Liabilities, the Mortgage Loan Documents, any or all
of the obligations, covenants or agreements of the Borrowers, the Pledgor, the
other Credit Parties, the Obligors or any other Person under the Credit
Documents or Mortgage Loan Documents (except by satisfaction in full of all
Guarantee Liabilities) or of the Guarantor under this Guaranty and/or any
failure of the Administrative Agent or the Lenders to notify the Guarantor of
any of the foregoing; (j) the extension of the time for satisfaction, discharge
or payment of the Guarantee Liabilities or any part thereof owing or payable by
the Borrowers or any other Person under the Credit Documents or of the time for
performance of any other obligations, covenants or agreements under or arising
out of this Guaranty or the extension or renewal of any thereof; (k) any
existing or future offset, claim or defense (other than payment in full of the
Guarantee Liabilities) of the Borrowers or any other Person against the
Administrative Agent or the Lenders or against payment of the Guarantee
Liabilities, whether such offset, claim or defense arises in connection with the
Guarantee Liabilities (or the

 

4

--------------------------------------------------------------------------------


 

transactions creating same) or otherwise; (l) the taking or acceptance or the
existence of any other guaranty of or collateral, security or Property for the
Guarantee Liabilities in favor of the Administrative Agent, the Lenders or any
other Person specified in the Credit Documents or the enforcement or attempted
enforcement of such other guaranty, collateral, security or Property; (m) any
sale, lease, sublease or transfer of or Lien on all or a portion of the assets
or Property of the Borrowers, the Pledgor, the Guarantor or any other Credit
Party, or any changes in the shareholders, partners or members of the Borrowers,
the Pledgor, the Guarantor or any other Credit Party, or any reorganization,
consolidation or merger of the Borrowers, the Pledgor, the Guarantor or any
other Credit Party; (n) the invalidity, illegality or unenforceability of all or
any part of the Guarantee Liabilities, the Credit Documents, the Collateral, the
Pledged Collateral, any collateral, security or Property for the Guaranty or the
Guarantee Liabilities, the Mortgage Loan Documents or any document or agreement
executed in connection with the foregoing, for any reason whatsoever, including,
without limitation, the fact that (1) the Guarantee Liabilities, or any part
thereof, exceeds the amount permitted by Requirements of Law or violates usury
laws, (2) the act of creating the Guarantee Liabilities, the Mortgage Assets,
the Collateral, the Pledged Collateral, any collateral, security or Property for
the Guaranty or the Guarantee Liabilities or any part of the foregoing is
ultra vires, (3) the officers or representatives executing the Mortgage Loan
Documents or Credit Documents or otherwise creating the Guarantee Liabilities,
the Mortgage Assets, the Collateral, the Pledged Collateral or any collateral,
security or Property for the Guaranty or the Guarantee Liabilities acted in
excess of their authority, (4) the Borrowers, the Pledgor, any other Credit
Party, any Obligor or any other Person has valid defenses, claims or offsets
(whether at law, in equity or by agreement) which render the Guarantee
Liabilities wholly or partially uncollectible, (5) the creation, performance or
repayment of the Guarantee Liabilities, the Mortgage Assets, the Collateral, the
Pledged Collateral or any collateral, security or Property for the Guaranty or
the Guarantee Liabilities (or the execution, delivery and performance of any
Credit Document, Mortgage Loan Document or document or instrument representing
part of the Guarantee Liabilities, the Mortgage Assets, the Collateral, the
Pledged Collateral, any collateral, security or Property for the Guaranty or the
Guarantee Liabilities or executed in connection with the Guarantee Liabilities,
the Mortgage Assets, the Collateral, the Pledged Collateral or any collateral,
security or Property for the Guaranty or the Guarantee Liabilities, or given to
secure the repayment of the Guarantee Liabilities, the Mortgage Assets or the
other Collateral) is illegal, uncollectible or unenforceable, or (6) any
Mortgage Loan Document, any Credit Document or any other document, agreement or
instrument has been forged or otherwise is irregular or not genuine or
authentic; (o) any release, termination, sale, pledge, participation, transfer,
surrender, exchange, subordination, deterioration, waste, loss or impairment
(including, without limitation, negligent, willful, unreasonable or
unjustifiable impairment) of the Collateral, the Pledged Collateral or any
collateral, security or Property at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranty or the
Guarantee Liabilities; (q) the failure of the Administrative Agent, the Lenders
or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of the Collateral, the Pledged Collateral or any other
collateral, security or Property for the Guaranty or the Guarantee Liabilities,
including, but not limited to, any neglect, delay, omission, failure or refusal
of the Administrative Agent or the Lenders (1) to take or prosecute any action
for the collection of any of the Guarantee Liabilities, the Pledged Collateral,
any Collateral or any collateral, security or Property for the Guaranty or the
Guarantee Liabilities, (2) to foreclose, or initiate any action to foreclose,
or, once commenced, prosecute to completion any action to foreclose, upon any
Collateral, the Pledged Collateral or any security, collateral or Property for
the Guaranty or Guarantee Liabilities, or (3) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guarantee Liabilities; (r) the fact that the Collateral, the Pledged
Collateral or any collateral, security, Property or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Guaranty or the Guarantee Liabilities, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other Lien; (s) any payment by the Borrowers or any other Person to the
Administrative Agent or the Lenders is held to constitute a preference under
Insolvency Laws, or for any reason the Administrative

 

5

--------------------------------------------------------------------------------


 

Agent or the Lenders are required to refund such payment or pay such amount to
any such Borrower or other Person; or (t) any event or action that would, in the
absence of this Section 4, result in the full or partial release, discharge or
relief of the Guarantor from the performance or observance of any obligation,
covenant or agreement contained in this Guaranty or any other agreement, whether
or not such event or action increases the likelihood that the Guarantor will be
required to pay the Guarantee Liabilities pursuant to the terms hereof or
thereof and whether or not such event or action prejudices the Guarantor, it
being the unambiguous and unequivocal intention of the Guarantor that the
Guarantor shall be obligated to pay the Guarantee Liabilities when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly or expressly described herein, which obligation shall be deemed
satisfied only upon the full and final indefeasible payment and satisfaction of
the Guarantee Liabilities.

 

5.                                      Primary Liability of the Guarantor.

 

Without limiting the foregoing provisions, the Guarantor agrees that this
Guaranty may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to any of
the Credit Documents, the Collateral, the Pledged Collateral or any collateral,
security or Property now or hereafter securing the Guaranty or the Guarantee
Liabilities or otherwise, and the Guarantor hereby waives the right to require
the Administrative Agent or the Lenders to proceed against the Borrowers, the
Pledgor, any other Credit Party, any Obligor or any other Person (including a
co—guarantor) or to require the Administrative Agent or the Lenders to pursue
any other remedy or enforce any other right.  The Guarantor further agrees that
the Guarantor shall have no right of subrogation, reimbursement or indemnity
whatsoever against any Person, or any right of recourse to the Collateral, the
Pledged Collateral or any collateral, security or Property for the Guaranty or
the Guarantee Liabilities, so long as any such Guarantee Liabilities remain
outstanding.  The Guarantor further agrees that nothing contained herein shall
prevent the Administrative Agent or the Lenders from suing on the Credit
Agreement or any of the other Credit Documents or foreclosing its security
interest in or Lien on any Collateral, the Pledged Collateral or any collateral,
security or Property now or hereafter securing the Guaranty or the Guarantee
Liabilities or from exercising any other rights available to it under the Credit
Agreement or any of the other Credit Documents or any other instrument of
security if none of the Borrowers, the Pledgor, the Guarantor or any other
Credit Party timely perform the obligations of the Borrowers, the Pledgor, all
other Credit Parties or other Persons thereunder, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of the Guarantor’s obligations hereunder; it being the
purpose and intent of the Guarantor that the Guarantor’s obligations hereunder
shall be absolute, independent and unconditional under any and all
circumstances.  The Guarantor recognizes, acknowledges and agrees that the
Guarantor may be required to pay the Guarantee Liabilities in full (subject to
the limit set forth in Section 1) without assistance or support of any other
party, and the Guarantor has not been induced to enter into this Guaranty on the
basis of a contemplation, belief, understanding or agreement that other parties
will be liable to pay or perform the Guarantee Liabilities, or that the
Administrative Agent or the Lenders will look to other parties to pay or perform
the Guarantee Liabilities.  The Guarantor recognizes, acknowledges and agrees
that it is not entering into this Guaranty in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectibility or value of the
Collateral, the Pledged Collateral or any of the collateral, security or
Property for the Guaranty or the Guarantee Liabilities.

 

6.                                      Attorneys’ Fees and Costs of Collection.

 

If at any time or times hereafter the Administrative Agent or the Lenders employ
counsel to pursue collection, to preserve or enforce its rights under this
Guaranty, or to intervene, to sue for enforcement of the terms of this Guaranty
or to file a petition, complaint, answer, motion or other pleading in any suit
or proceeding relating to this Guaranty, then, in such event, all of the
reasonable attorneys’ fees, costs and

 

6

--------------------------------------------------------------------------------


 

expenses relating thereto and all other amounts (if any) owed by the Guarantor
under this Guaranty (other than the Guarantee Liabilities) shall be an
additional liability of the Guarantor to the Administrative Agent and the
Lenders (over and above any limitation set forth in Section 1, if any), payable
on demand.  The obligations contained in this Section 6 shall survive the
termination of this Guaranty.

 

7.                                      Security Interests and Setoff.

 

The Guarantor agrees that in the event the Guarantor fails to pay its
obligations hereunder when due and payable under this Guaranty, the
Administrative Agent and the Lenders shall be entitled to (a) any and all
remedies available to it under Requirements of Law including, without
limitation, all rights of setoff and (b) the benefit of all Liens heretofore,
now and at any time or times hereafter granted by such Guarantor to the
Administrative Agent and the Lenders, if any, to secure such Guarantor’s
obligations hereunder.

 

8.                                      Term of Guaranty.

 

This Guaranty shall continue in full force and effect until the Guarantee
Liabilities are fully and indefeasibly paid, performed and discharged and the
Credit Documents are terminated.  This Guaranty covers the Guarantee Liabilities
whether presently outstanding or arising subsequent to the date hereof,
including all amounts advanced by the Administrative Agent or the Lenders in
stages or installments.  Notwithstanding the foregoing, this Guaranty shall
continue to be effective, or be reinstated, as the case may be, and any payment
of the Guarantee Liabilities hereunder shall be reinstated, if at any time
payment, or any part thereof, of any of the Guarantee Liabilities is rescinded
or must otherwise be restored or returned by the Administrative Agent or the
Lenders as a preference, fraudulent conveyance or otherwise upon or in
connection with an Insolvency Event or Insolvency Proceeding with respect to the
Borrowers or any other Person obligated on or for the Guarantee Liabilities, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrowers or such other Person or any
substantial part of such Borrowers’ or such other Person’s Property or assets,
or otherwise, all as though such payments had not been made; provided that in
the event payment of all or any part of the Guarantee Liabilities is rescinded
or must be restored or returned, all reasonable costs and expenses (including,
without limitation, any reasonable legal fees and disbursements) incurred by the
Administrative Agent or the Lenders in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Guarantee
Liabilities.

 

9.                                      Representations, Warranties and
Covenants.

 

(a)                                  The Guarantor represents and warrants to,
and covenants with, the Administrative Agent and the Lenders, as of the date of
this Guaranty, and shall be deemed to restate as of each Borrowing Date, that:

 

(i)                                     It is duly organized, validly existing
and in good standing as a corporation, limited partnership or limited liability
company under the laws of the jurisdiction of its organization or formation, and
is duly qualified to do business and is in good standing in all jurisdictions in
which the character of its Property or assets, the nature of its business or the
performance of its obligations under any agreement to which it is a party or is
bound makes such qualification necessary.

 

(ii)                                  Its execution and delivery of, performance
under and compliance with this Guaranty will not violate its Authority Documents
or constitute a default (or an event that, with notice or lapse of time, or
both, would constitute a default) under, or result in a material breach of, any
material Contractual Obligation, Indebtedness or Guarantee Obligation to which
it is a party or by which it is bound.

 

7

--------------------------------------------------------------------------------


 

(iii)                               It has the full power and authority to enter
into and consummate all transactions contemplated by this Guaranty, has duly
authorized the execution, delivery and performance of this Guaranty, and has
duly executed and delivered this Guaranty.

 

(iv)                              This Guaranty constitutes a valid, legal and
binding obligation of such Guarantor, enforceable against it in accordance with
the terms hereof, subject to (A) Insolvency Laws affecting the enforcement of
creditors’ rights generally, and (B) general principles of equity, regardless of
whether such enforcement is considered in a proceeding in equity or at law.

 

(v)                                 It is not in violation of, and its execution
and delivery of, performance under and compliance with this Guaranty shall not
constitute a violation of, its Authority Documents, any Requirement of Law, any
order or decree of any court or arbiter, or any order, regulation or demand of
any Governmental Authority.

 

(vi)                              No consent, approval, authorization or order
of any Governmental Authority is required for the consummation by it of the
transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained.

 

(vii)                           No litigation is pending or, to the best of the
Guarantor’s knowledge, threatened against it that, if determined adversely to
it, would prohibit the Guarantor from entering into or performing this Guaranty
or that, in the Guarantor’s good faith and reasonable judgment, is likely to
materially and adversely affect either the ability of it to perform its
obligations under this Guaranty or the financial condition of it.

 

(viii)                        Neither the Guarantor, the Borrowers, the Pledgor
or any other Credit Party has ever been convicted of a crime or is the subject
of any currently pending or threatened criminal proceeding.

 

(ix)                                The Guarantor is not the subject of any
Insolvency Proceeding.

 

(x)                                   The Guarantor is an Affiliate of each
Borrower, is the owner of a direct or indirect interest in each Borrower, and
has received or will receive direct or indirect benefit from and adequate
consideration for the making of this Guaranty with respect to the Guarantee
Liabilities.

 

(xi)                                The recitals to this Guaranty are true and
correct.

 

(xii)                             The Guarantor has received valuable
consideration, fair value, fair consideration or reasonable equivalent value for
the Guarantee Liabilities, and the Guarantee Liabilities (A) will not render the
Guarantor not Solvent, (B) will not leave the Guarantor with an unreasonably
small amount of capital to conduct its business, and (C) will not cause the
Guarantor to have incurred debts (or to have intended to have incurred debts)
beyond its ability to pay such debts as they mature, in each case as of the date
hereof.

 

(b)                                 The Guarantor further represents and
warrants to the Administrative Agent and the Lenders that it is familiar with
and has independent knowledge of, and has reviewed the books and records
regarding, the Borrowers’ financial condition and affairs and the value of the
Collateral and represents and agrees that it will keep so informed while this
Guaranty is in force; provided, however, the Guarantor acknowledges and agrees
that it is not relying on such financial condition or collateral as an
inducement to enter into this Guaranty.  The Guarantor agrees that the
Administrative Agent and the Lenders shall have no

 

8

--------------------------------------------------------------------------------


 

obligation to investigate the financial condition or affairs of the Borrowers
for the benefit of the Guarantor or to advise the Guarantor of any matter
relating to or arising under the Credit Agreement or any of the other Credit
Documents or any fact respecting, or any change in, the financial condition or
affairs of the Borrowers that might come to the knowledge of the Administrative
Agent or the Lenders at any time, whether or not the Administrative Agent or the
Lenders know or believe or has reason to know or believe that any such fact or
change is unknown to the Guarantor or might (or does) materially increase the
risk of the Guarantor as guarantor or might (or would) affect the willingness of
the Guarantor to continue as guarantor with respect to the Guarantee
Liabilities.

 

(c)                                  The Guarantor further represents and
warrants to the Administrative Agent and the Lenders that the financial
statements (if any) and other financial information (if any) of the Guarantor
delivered to the Administrative Agent prior to the Closing Date are true and
correct and fairly represent in all material respects the financial condition of
the Guarantor on the date of the delivery of such information and that there has
been no Material Adverse Effect since such date.

 

(d)                                 The Guarantor hereby agrees that (i) it
shall deliver to the Administrative Agent all financial statements,
certifications and other information and documents required under the Credit
Agreement and any other Credit Document and such other financial information as
the Administrative Agent may from time to time reasonably require and that such
financial statements and other information shall be true and correct and fairly
represent in all material respects the financial condition of such Guarantor and
its Subsidiaries on the date of delivery; (ii) it will not sell, assign,
transfer or otherwise convey, in a single transaction or in a series of
transactions, any material asset or portion of a material asset which would
(A) result in a Material Adverse Effect or (B) violate the Credit Documents;
(iii) it shall cause the Borrowers to comply with each and every agreement,
obligation, duty and covenant under the Credit Documents and, to the extent the
Borrowers do not fulfill their agreements, obligations, duties and covenants
under the Credit Documents, the Guarantor shall fulfill the same and (iv) it
shall perform each and every agreement, obligation, duty and covenant that it
has agreed to perform under any Credit Document.

 

(e)                                  The representations, warranties and
covenants of the Guarantor set forth in this Section 9 shall survive the
execution and delivery of this Guaranty and shall inure to the benefit of the
Persons for whose benefit they were made for so long as this Guaranty is in
effect.  Upon discovery by any party hereto of a breach of any such
representations, warranties and covenants, the party discovering such breach
shall give prompt written notice thereof to the other.

 

10.                               Additional Liability of Guarantor.

 

If the Guarantor is or becomes liable for any Indebtedness owing by the
Borrowers to the Administrative Agent or the Lenders by endorsement or otherwise
than under this Guaranty, such liability shall not be in any manner impaired or
reduced hereby but shall have all and the same force and effect it would have
had if this Guaranty had not existed and such Guarantor’s liability hereunder
shall not be in any manner impaired or reduced thereby.

 

11.                               Cumulative Rights.

 

All rights of the Administrative Agent and the Lenders hereunder or otherwise
arising under the Credit Documents or any documents executed in connection with
or as security for the Guarantee Liabilities or under Requirements of Law are
separate and cumulative and may be pursued separately, successively or
concurrently, or not pursued, without affecting, limiting or impairing any other
right of the Administrative Agent and the Lenders and without limiting,
affecting or impairing the liability of the Guarantor.

 

9

--------------------------------------------------------------------------------

 

12.                               Usury.

 

Notwithstanding any other provision contained herein to the contrary, no
provision of this Guaranty shall require or permit the collection from the
Guarantor of interest in excess of the maximum rate or amount that the Guarantor
may be required or permitted to pay pursuant to any Requirement of Law.  In the
event any such interest is collected, it shall be applied in reduction of the
Guarantor’s obligations hereunder, and the remainder of such excess collected
shall be returned to the Guarantor once such obligations have been fully
satisfied.

 

13.                               Assignments.

 

(a)                                  Assignments by the Administrative Agent or
the Lenders.  This Guaranty is intended for and shall inure to the benefit of
the Administrative Agent, the Lenders and each and every Person who shall from
time to time be or become the owner or holder of any of the Guarantee
Liabilities, and each and every reference herein to the Administrative Agent and
the Lenders shall include and refer to each and every successor, assignee,
pledgee and participant of the Administrative Agent and the Lenders and the
successors, assignees and participants of the foregoing at any time holding or
owning any part of or interest in any part of the Guarantee Liabilities.  This
Guaranty shall be transferable and negotiable by the Administrative Agent and
the Lenders with the same force and effect, and to the same extent, that the
Guarantee Liabilities are transferable and negotiable, it being understood and
stipulated that, upon assignment or any such transfer by the Administrative
Agent or the Lenders of any of the Guarantee Liabilities, the legal holder or
owner of said Guarantee Liabilities (or a part thereof or interest therein thus
transferred or assigned) shall (except as otherwise stipulated by the
Administrative Agent or the Lenders in its assignment) have and may exercise all
of the rights granted to the Administrative Agent and the Lenders under this
Guaranty to the extent of that part of or interest in the Guarantee Liabilities
thus assigned or so transferred to said Person.  The Guarantor expressly waives
notice of any such transfer or assignment of the Guarantee Liabilities, or any
part thereof, or of the rights of the Administrative Agent and the Lenders
hereunder.  The Guarantor acknowledges and agrees that any action taken
hereunder shall not release or discharge this Guaranty or any obligations of the
Guarantor hereunder.

 

(b)                                 Assignments by Guarantor.  This Guaranty may
not be assigned, and the Guarantor’s agreements, duties, obligations and
covenants hereunder may not be delegated, in whole or in part by the Guarantor. 
All agreements, duties, obligations and covenants of the Guarantor hereunder
shall bind and shall be enforceable against the Guarantor’s successors and
assigns.

 

14.                               Application of Payments.

 

The Administrative Agent and the Lenders may apply any payments received by them
from any source against such portion of the Guarantee Liabilities and in such
priority and fashion as they may deem appropriate in their sole and absolute
discretion.

 

15.                               Counterclaims; Setoff.

 

The Guarantor waives all rights to interpose any claims, deduction or
counterclaims of any kind, nature or description in any action or proceeding
instituted by the Administrative Agent or the Lenders with respect to this
Guaranty, the Guarantee Liabilities, the Collateral, the Pledged Collateral, the
collateral, security or Property for the Guaranty or the Guarantee Liabilities
or any matter arising from or relating to any of the foregoing, except
compulsory counterclaims.  The Guarantor hereby waives any right of setoff it
may have or to which it may be entitled under this Guaranty, the Credit
Documents or Requirements of Law from time to time against the Administrative
Agent or the Lenders or their assets or Property.  Notwithstanding anything to
the contrary contained in this Guaranty, until the Guarantee

 

10

--------------------------------------------------------------------------------


 

Liabilities have been indefeasibly paid in full the Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of the Administrative Agent or the Lenders), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from the
Borrowers, the Pledgor, any other Credit Party or any other party liable for
payment of any or all of the Guarantee Liabilities for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.

 

16.                               Bankruptcy Code Waiver.

 

In the event that a Borrower becomes a debtor in any proceeding under the
Bankruptcy Code, the Guarantor shall not be deemed to be a “creditor” (as
defined in Section 101 of the Bankruptcy Code) of such Borrower, by reason of
the existence of this Guaranty, and in connection herewith, the Guarantor hereby
waives any such right as a “creditor” under the Bankruptcy Code.  This waiver is
given to induce the Administrative Agent and the Lenders to enter into the
transactions contemplated by the Credit Documents.  After the Guarantee
Liabilities are paid in full and there shall be no obligations or liabilities
under this Guaranty outstanding, this waiver shall be deemed to be terminated.

 

17.                               The Borrowers’ and Pledgor’s Actions.

 

No encumbrance, assignment, leasing, subletting, sale or other transfer by a
Borrower or the Pledgor of any of the Borrower’s or the Pledgor’s assets or
Property shall operate to extinguish or diminish the liability of the Guarantor
under this Guaranty.

 

18.                               Subordination.

 

(a)                                  As used in this Guaranty, the term
“Guarantor Claims” shall mean all debts, liabilities and other Indebtedness of
the Borrowers, the Pledgor, any other Credit Party or any other Person obligated
to the Administrative Agent, the Lenders or any other Person specified under any
Credit Document to the Guarantor, whether such debts, liabilities and other
Indebtedness now exist or are hereafter incurred or arise, or whether the
obligations of such Borrower, Pledgor, other Credit Party or such other Person
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts, liabilities or other
Indebtedness be evidenced by note, contract, open account or otherwise, and
irrespective of the Person or Persons in whose favor such debts, liabilities or
other Indebtedness may, at their inception, have been, or may hereafter be
created, or the manner in which they have been or may hereafter be acquired by
the Guarantor.  The Guarantor Claims shall include, without limitation, all
rights and claims of the Guarantor against the Borrowers, the Pledgor, other
Credit Parties or other Persons (arising as a result of subrogation or
otherwise) as a result of the Guarantor’s payment of all or a portion of the
Guarantee Liabilities.  All Guarantor Claims are and shall be subordinate to the
Guarantee Liabilities.

 

(b)                                 In the event of any Insolvency Proceedings
involving the Guarantor as debtor, the Administrative Agent and the Lenders
shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and any payments which would otherwise be
payable upon Guarantor Claims to the extent of any sums owed by the Guarantor
hereunder.  The Guarantor hereby assigns such dividends and payments to the
Administrative Agent as agent for the Lenders.  Should the Administrative Agent
as agent for the Lenders receive, for application upon the Guarantee
Liabilities, any such dividend or payment which is otherwise payable to the
Guarantor, and which, as between the Borrowers or any other Person described in
clause (a) above on the one hand and the Guarantor on the other, shall
constitute a credit upon the Guarantor Claims, then upon payment to the
Administrative Agent as agent for the Lenders in full of the

 

11

--------------------------------------------------------------------------------


 

Guarantee Liabilities, the Guarantor shall become subrogated to the rights of
the Administrative Agent and the Lenders to the extent that such payments to the
Administrative Agent as agent for the Lenders on the Guarantor Claims have
contributed toward the liquidation of the Guarantee Liabilities, and such
subrogation shall be with respect to that proportion of the Guarantee
Liabilities which would have been unpaid if the Administrative Agent as agent
for the Lenders had not received dividends or payments upon the Guarantor
Claims.

 

(c)                                  In the event that, notwithstanding anything
to the contrary in this Guaranty, the Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty, the
Guarantor agrees to hold in trust for the Administrative Agent as agent for the
Lenders an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to the Administrative Agent as agent for the
Lenders, and the Guarantor covenants promptly to pay the same to the
Administrative Agent as agent for the Lenders.

 

(d)                                 The Guarantor agrees that any claims,
charges or Liens against the Borrowers, the Pledgor, other Credit Parties or any
other Persons described under clause (a) above and/or such Borrower’s, the
Pledgor’s, any other Credit Party’s or such other Person’s assets and Property
with respect to the Guarantor Claims shall be and remain inferior and
subordinate to any claims, charges or Liens of the Administrative Agent or the
Lenders against the Borrowers, the Pledgor, any other Credit Party or any such
other Person and/or such Borrower’s, such Pledgor’s, any such other Credit
Party’s or such other Person’s assets and Property, regardless of whether such
claims, charges or Liens in favor of the Guarantor, the Administrative Agent or
the Lenders presently exist or are hereafter created or attach.  Without the
prior written consent of the Administrative Agent and the Lenders, the Guarantor
shall not (i) exercise or enforce any creditor’s right it may have against the
Borrowers, the Pledgor, any other Credit Party or any other Person described
under clause (a) above, or (ii) foreclose, repossess, sequester or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including, without limitation, the commencement of, or joinder in, any
Insolvency Proceeding) to enforce any claims, charges, Liens, mortgage, deeds of
trust, security interests, collateral rights, judgments or other encumbrances
against the Borrowers, the Pledgor, any other Credit Party or such other Person
or the assets or Property of the Borrowers, the Pledgor, any other Credit Party
or such other Person held by the Guarantor.

 

19.                               Commercial Transaction.

 

To induce the Administrative Agent and the Lenders to enter into this Guaranty
and the transactions evidenced by and secured by the Credit Documents, the
Guarantor agrees that said transactions are commercial and not consumer
transactions.

 

20.                               Books and Records.

 

In addition to any additional rights under the Credit Agreement and the other
Credit Documents, the Administrative Agent and the Lenders shall have the right
at the Guarantor’s cost, and the Guarantor shall permit and shall cooperate with
the Administrative Agent and the Lenders in arranging for, at any reasonable
time from time to time, the Administrative Agent, the Lenders and/or its
representatives, to review and audit all books, records and financial statements
(including all supporting data and other records) of the Guarantor, and the
Guarantor shall make all such books of account and records available for such
examination, at the office where the same are regularly maintained.  The
Administrative Agent and the Lenders shall have a right to copy, duplicate and
make abstracts from such books and records as the Administrative Agent and the
Lenders may require.

 

12

--------------------------------------------------------------------------------


 

21.                               Notices, Etc.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and shall be governed by Section 10.2 of the
Credit Agreement.  The failure of the Administrative Agent or the Lenders to
give any notice required hereunder (if any) shall not affect the liability or
obligations of the Guarantor hereunder.  Unless otherwise expressly provided in
this Guaranty, reference to any notice, request, approval, consent or
determination provided for, permitted or required under the terms of this
Guaranty with respect to the Borrowers, the Guarantor, the Administrative Agent
or the Lenders means, in order for such notice, request, approval, consent or
determination to be effective hereunder, such notice, request, approval or
consent must be in writing.

 

22.                               No Waiver.

 

No failure on the part of the Administrative Agent or the Lenders to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any further exercise thereof or the exercise of any other
right.

 

23.                               Amendments and Waivers.

 

No amendment, waiver or other modification of any provision of this Guaranty
shall be effective unless amended in accordance with the requirements of
Section 10.1 of the Credit Agreement.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

24.                               Severability; Integration.

 

Each provision of this Guaranty shall be valid, binding and enforceable to the
fullest extent permitted by Requirements of Law.  In case any provision in or
obligation under this Guaranty shall be invalid, illegal or unenforceable in any
jurisdiction (either in its entirety or as applied to any Person, fact,
circumstance, action or inaction), the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction or as applied to any other Person, fact, circumstance,
action or inaction, shall not in any way be affected or impaired thereby.  This
Guaranty and any agreements or letters executed in connection herewith contain
the final and complete integration of all prior expressions by the Guarantor
hereto with respect to the subject matter hereof and shall constitute the entire
agreement of the Guarantor hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings.

 

25.                               Heading and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules,
exhibits and annexes (if any) attached hereto and referred to herein shall
constitute a part of this Guaranty and are incorporated into this Guaranty for
all purposes.

 

26.                               Governing Law.

 

THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

13

--------------------------------------------------------------------------------


 

27.                               Waivers.

 

(a)                                  THE GUARANTOR KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY THE
ADMINISTRATIVE AGENT, THE LENDERS OR ANY OF THEIR AFFILIATES OR AGENTS.

 

(b)                                 TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS GUARANTY, THE CREDIT DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY DEALINGS, COURSE OF DEALINGS, COURSE OF CONDUCT AMONG
THEM OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF ANY PARTY, AND NONE
OF THE PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CAN NOT BE OR HAS NOT BEEN WAIVED.  INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 

(c)                                  ANY LEGAL ACTION OR PROCEEDING AGAINST ANY
PARTY HERETO WITH RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY AND ASSETS, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF
THE AFORESAID COURTS.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST A PARTY IN ANY OTHER
JURISDICTION.

 

(d)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (c) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(e)                                  EXCEPT AS PROHIBITED BY LAW, THE GUARANTOR
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES.  THE GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE ADMINISTRATIVE AGENT OR THE LENDERS HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR THE LENDERS WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL—ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION,

 

14

--------------------------------------------------------------------------------


 

CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.

 

(f)                                    EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT THE
ADMINISTRATIVE AGENT, THE LENDERS AND EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO OR ACCEPTING THE BENEFITS OF THIS GUARANTY, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. 
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

(g)                                 THE WAIVERS SET FORTH IN THIS SECTION 27 ARE
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS GUARANTY OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO ANY TRANSACTION ENTERED INTO HEREUNDER
OR THEREUNDER.  IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

28.                               Taxes.

 

The provisions of Section 2.14 of the Credit Agreement shall be equally
applicable to the Guarantor and any payments made under this Guaranty.

 

29.                               Recitals.

 

The recital and introductory paragraphs hereof are a part hereof, form a basis
for this Guaranty and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

30.                               Counterparts.

 

This Guaranty may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

31.                               Discretion.

 

Reference herein or in any Credit Document to the Administrative Agent’s or the
Lenders’ discretion shall mean, unless otherwise stated herein or therein, the
Administrative Agent’s or the Lenders’ sole and absolute discretion, and the
exercise of such discretion shall be final and conclusive.  In addition,
whenever the Administrative Agent or the Lenders has a decision or right of
determination or request, exercises any right given to it to agree, disagree,
accept, consent, grant waivers, take action or no action or to approve or
disapprove, or any arrangement or term is to be satisfactory or acceptable to or
approved by (or any similar language or terms) the Administrative Agent or the
Lenders, as applicable, the decision of the Administrative Agent or the Lenders,
as applicable, with respect thereto shall be in the sole and absolute discretion
of the Administrative Agent or the Lenders, as applicable, and such decision
shall be final and conclusive, except as may be otherwise specifically provided
herein.

 

15

--------------------------------------------------------------------------------


 

32.                               Recourse Against Certain Parties.

 

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders or the Guarantor as
contained in this Guaranty, the Credit Documents or any other agreement,
instrument or document entered into by the Administrative Agent, the Lenders,
the Guarantor or any such party pursuant hereto or thereto or in connection
herewith or therewith shall be had against any administrator of the
Administrative Agent, the Lenders, the Guarantor or any incorporator, Affiliate
(direct or indirect), owner, member, partner, stockholder, officer, director,
employee, agent or attorney of the Administrative Agent, the Lenders, the
Guarantor or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Administrative Agent, the Lenders and the Guarantor contained in this Guaranty,
the Credit Documents and all of the other agreements, instruments and documents
entered into by it pursuant hereto or thereto or in connection herewith or
therewith are, in each case, solely the corporate obligations of the
Administrative Agent, the Lenders and the Guarantor and that no personal
liability whatsoever shall attach to or be incurred by any administrator of the
Administrative Agent, the Lenders, the Guarantor or any incorporator, owner,
member, partner, stockholder, Affiliate (direct or indirect), officer, director,
employee, agent or attorney of the Administrative Agent, the Lenders, the
Guarantor or of any such administrator, as such, or any other of them, under or
by reason of any of the obligations, covenants or agreements of the
Administrative Agent, the Lenders or the Guarantor contained in this Guaranty,
the Credit Documents or in any other such instruments, documents or agreements,
or that are implied therefrom, and that any and all personal liability of every
such administrator of the Administrative Agent, the Lenders, any other Credit
Party or the Guarantor and each incorporator, owner, member, partner,
stockholder, affiliate, officer, director, employee, agent or attorney of the
Administrative Agent, the Lenders, any other Credit Party or the Guarantor, or
of any such administrator, or any of them, for breaches by the Administrative
Agent, the Lenders, any other Credit Party or the Guarantor of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Guaranty.  The provisions of this Section 32 shall survive the termination of
this Guaranty.

 

33.                               Set—offs.

 

In addition to any rights and remedies of the Administrative Agent and the
Lenders provided by this Guaranty, the Credit Documents and by Requirements of
Law, the Administrative Agent and the Lenders shall have the right, without
prior notice to the Borrowers, the Guarantor, the Pledgor or any other Credit
Party, any such notice being expressly waived by the Guarantor to the extent
permitted by Requirements of Law, and regardless of the existence of any other
collateral, upon any amount becoming due and payable by the Guarantor to the
Administrative Agent and the Lenders hereunder, under the Credit Documents or
otherwise (whether at the stated maturity, by acceleration or otherwise) to
set—off and appropriate and apply against such amount any and all monies and
other Property and assets of the Guarantor, any and all deposits (general or
special, time or demand, provisional or final), in any currency (other than
against the Main Treasury Account or amounts deposited therein), and any and all
other credits, indebtedness, claims, securities, collateral, Property, assets or
proceeds of any of the foregoing in, as applicable, any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, and in
each case at any time held or owing by the Administrative Agent, the Lenders,
any Person under the control of the Administrative Agent, the Lenders and any
successor or assign of the foregoing to or for the credit or the account of the
Guarantor, whether for safekeeping, custody, pledge, transmission, collection or
otherwise.  The Administrative Agent agrees promptly to notify the Guarantor
after any such set—off and application made by the Administrative Agent or the
Lenders, provided that the failure to give such notice shall not affect the
validity of such set—off and application.  ANY AND ALL

 

16

--------------------------------------------------------------------------------


 

RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT AND THE LENDERS TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
AMOUNTS OWING TO THE ADMINISTRATIVE AGENT AND THE LENDERS BY THE BORROWERS, THE
GUARANTOR, THE PLEDGOR OR ANY OTHER CREDIT PARTY UNDER THE CREDIT DOCUMENTS,
PRIOR TO EXERCISING ITS RIGHT OF SET—OFF WITH RESPECT TO SUCH MONIES,
SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OR ASSETS OF THE
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY THE
GUARANTOR.  For the avoidance of doubt, the Administrative Agent and the Lenders
each, for itself and for each such entity’s successors, assigns and
participants, hereby disclaim any right of set-off, in common law or otherwise,
against the Main Treasury Account and any and all deposits (general or special,
time or demand, provisional or final) or credits in any currency therein.

 


34.                               JOINT AND SEVERAL OBLIGATIONS.

 

(a)                                  At all times during which there is more
than one (1) Guarantor under this Guaranty, the liability of each Guarantor
shall be joint and several and the joint and several obligations of each
Guarantor under this Guaranty and the other Credit Documents (a) (i) shall be
absolute and unconditional and shall remain in full force and effect (or be
reinstated) until all the Guarantee Indebtedness shall have been paid in full,
the Guarantor Obligations shall have been satisfied in full and the expiration
of any applicable preference or similar period pursuant to any bankruptcy,
insolvency, reorganization, moratorium or similar law, or at law or in equity,
without any claim having been made before the expiration of such period
asserting an interest in all or any part of any payment(s) received by the
Administrative Agent or the Lenders, and (ii) until such payment has been made
and such obligations satisfied, shall not be discharged, affected, modified or
impaired on the happening from time to time of any event, including, without
limitation, any of the following, whether or not with notice to or the consent
of the Borrowers, the Guarantor, the Pledgor or any other Credit Party, (A) the
waiver, compromise, settlement, release, termination or amendment (including,
without limitation, any extension or postponement of the time for payment or
performance or renewal or refinancing) of any or all of the obligations or
agreements of any Borrower, the Guarantor, the Pledgor or any other Credit Party
under the Credit Agreement or any Credit Document, (B) the failure to give
notice to the Borrowers, the Guarantor, the Pledgor or any other Credit Party of
the occurrence of an Event of Default under any of the Credit Documents, (C) the
release, substitution or exchange by the Administrative Agent or the Lenders of
any or all of the Collateral, Pledged Collateral or any collateral, Property or
security for the Guaranty or the Guarantee Liabilities (in each case, whether
with or without consideration) or the acceptance by the Administrative Agent or
the Lenders of any additional collateral or the availability or claimed
availability of any other collateral or source of repayment or any nonperfection
or other impairment of collateral, (D) the release of any Person primarily or
secondarily liable for all or any part of the Obligations or the Guarantee
Liabilities, whether by the Administrative Agent, the Lenders or in connection
with any voluntary or involuntary liquidation, dissolution, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors or similar event
or proceeding affecting any or all of the Borrowers, the Guarantor, the Pledgor,
any other Credit Party or any other Person who, or any of whose Property or
assets, shall at the time in question be obligated in respect of the Obligations
or the Guarantee Liabilities or any part thereof, or (E) to the extent permitted
by Requirements of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section 34, result in the release or discharge of
any or all of the Guarantors from the performance or observance of any
obligation, covenant or agreement contained in the Credit Agreement or the
Credit Documents; (b) each Guarantor expressly agrees that the Administrative
Agent and the Lenders shall not be required first to initiate any suit or to
exhaust its remedies against the Borrowers, the Guarantor, the Pledgor, any
other Credit Party or any other Person to become liable, or against any of the
Collateral, the Pledged Collateral or any collateral, security or Property for
this Guaranty or the Guarantee Liabilities, in order to enforce this Guaranty or
the Credit Documents and each Guarantor expressly agrees that, notwithstanding
the occurrence of any of the foregoing, each Guarantor shall be and remain
directly and

 

17

--------------------------------------------------------------------------------


 

primarily liable for all sums due under this Guaranty or any of the Credit
Documents; and, (c) on disposition by the Administrative Agent or the Lenders of
any Property encumbered by any Collateral, the Pledged Collateral or any
collateral, Property or security for this Guaranty or the Guarantee Liabilities,
each Guarantor shall be and shall remain jointly and severally liable for any
deficiency.

 

(b)                                 Each Guarantor hereby agrees that, to the
extent another Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor which has not paid its
proportionate share of such payment; provided however, that the provisions of
this Subsection 34(b) shall in no respect limit the obligations and liabilities
of each Guarantor to the Administrative Agent and the Lenders, and,
notwithstanding any payment or payments made by a Guarantor (the “paying
Guarantor”) hereunder or any set-off or application of funds of the paying
Guarantor by the Administrative Agent or the Lenders, the paying Guarantor shall
not be entitled to be subrogated to any of the rights of the Administrative
Agent and the Lenders against any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or the Lenders,
nor shall the paying Guarantor seek or be entitled to seek any contribution or
reimbursement from the other Guarantor in respect of payments made by the paying
Guarantor hereunder, until all amounts owing to the Administrative Agent or the
Lenders by the Guarantor under this Guaranty and the other Credit Documents are
paid in full.  If any amount shall be paid to the paying Guarantor on account of
such subrogation rights at any time when all such amounts shall not have been
paid in full, such amount shall be held by the paying Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of the paying
Guarantor, and shall, forthwith upon receipt by the paying Guarantor, be turned
over to the Administrative Agent as agent for the Lenders, in the exact form
received by the paying Guarantor (duly indorsed by the paying Guarantor to the
Administrative Agent as agent for the Lenders, if required), to be applied
against amounts owing to the Administrative Agent and the Lenders by the
Guarantor under this Guaranty and the other Credit Documents, whether matured or
unmatured, in such order as the Administrative Agent and the Lenders may
determine in their discretion.

 

35.                               Third Party Beneficiary.

 

The Lenders shall be a third—party beneficiary of each of the terms and
provisions of this Guaranty.  All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

 

36.                               Amendment and Restatement.

 

Notwithstanding the amendment and restatement of the Original Guaranty by this
Guaranty:  (a) the guaranty granted under the Original Guaranty shall continue
in effect hereunder, without any transfer, conveyance, diminution or other
modification thereto or effect thereon occurring or being deemed to occur by
reason of the amendment and restatement of the Original Guaranty hereby and (b)
the Guarantor, in addition to the Guarantee Liabilities hereunder, shall
continue to be liable to the Lenders for all “Guarantee Liabilities” (under and
as defined in the Original Guaranty) accrued to the date hereof under the
Original Guaranty except the Guarantor’s liability for “Guarantee Liabilities”
accruing prior to the date of this Guaranty shall not be limited by the proviso
to the first sentence or Section 1 of the Orginal Guaranty. This Guaranty is
given in substitution for the Original Guaranty and not as payment of any of the
obligations of the Guarantor thereunder, and is in no way intended to constitute
a novation of the Original Guaranty.  Nothing contained herein is intended to
amend, modify or otherwise affect any obligation of the Guarantor existing prior
to the date hereof except the Guarantor’s liability for “Guarantee Liabilities”
accruing prior to the date of this Guaranty shall not be limited by the proviso
to the first sentence or Section 1 of the Original Guaranty.  Upon the
effectiveness of this Guaranty, each reference to the Original Guaranty in any
other Credit Document, or document, instrument or agreement

 

18

--------------------------------------------------------------------------------


 

executed and/or delivered in connection therewith shall mean and be a reference
to this Guaranty unless the context otherwise requires.

 

[Remainder of Page Intentionally Left Blank.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed as of the date first written above.

 

 

GUARANTOR:

NORTHSTAR REALTY FINANCE CORP.,

 

a Maryland corporation

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President

 

 

and Chief Investment Officer

 

 

 

 

 

NORTHSTAR REALTY FINANCE L.P.,

 

a Delaware limited partnership

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President

 

 

and Chief Investment Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

 

 

By:

/s/ H. Lee Goins III

 

Name:

H. Lee Goins III

 

Title:

Director

 

 

S-2

--------------------------------------------------------------------------------


 

STATE OF NEW YORK,

 

New York County ss:

 

 

I hereby certify that on this 27th day of October, 2009, before me, the
subscriber, a Notary Public of the State of New York, in and for the
[                                             ], personally appeared Daniel R.
Gilbert, Chief Investment Officer and Executive Vice President of NorthStar
Realty Finance Corp., a Maryland corporation, and known to me (or satisfactorily
proven) to be the person whose name is subscribed to the within instrument and
on behalf of said [                                             ] that he, on
behalf of said [                                             ], executed the
same for the purposes therein contained.

 

As Witness:  my hand and notarial seal.

 

My Commission Expires:

 

 

 

 

 

August 21, 2010

 

 

 

 

 

 

 

Elizabeth Harris

 

 

Notary Public

 

S-3

--------------------------------------------------------------------------------
